EXHIBIT BEIJING BRUSSELS CENTURY CITY HONG KONG LONDON NEWPORT BEACH NEW YORK SAN FRANCISCO SHANGHAI SILICON VALLEY TOKYO WASHINGTON, D.C. May 1, OUR FILE NUMBER 0843143-0002 Sun Healthcare Group, Inc. 18831 Von Karman, Suite 400 Irvine, California 92612 Re: Registration of Securities of Sun Healthcare Group, Inc. Ladies and Gentlemen: We have acted as special counsel to Sun Healthcare Group, Inc., a Delaware corporation (the “Company”), in connection with the preparation of the Registration Statement on Form S-3 (the “Registration
